Name: COUNCIL REGULATION (EEC) No 1569/93 of 14 June 1993 fixing the guide prices for wine for the 1993/94 wine year
 Type: Regulation
 Subject Matter: beverages and sugar;  prices
 Date Published: nan

 25 . 6 . 93 Official Journal of the European Communities No L 154/43 COUNCIL REGULATION (EEC) No 1569/93 of 14 June 1993 fixing the guide prices for wine for the 1993/94 wine year Whereas the guide prices must be fixed for each type of table wine representative of Community production as defined in Annex III to Regulation (EEC) No 822/87, HAS ADOPTED THIS REGULATION: Article 1 For the 1993/94 wine year, the guide prices for table wine shall be as follows : THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC ) No 822/87 of 16 March 1987 on the common organization of the market in wine (*), and in particular Article 27 thereof, Having regard to the proposal from the Commission (2 ), Having regard to the opinion of the European Parliament (3 ), Having regard to the opinion of the Economic and Social Committee (4 ), Whereas, when the guide prices for the various types of table wine are fixed, account should be taken of the objectives of the common agricultural policy; whereas the objectives of the common agricultural policy are, in particular, to ensure a fair standard of living for the agricultural community, to assure the availability of supplies and to ensure that supplies reach consumers at reasonable prices; Whereas, if these objectives are to be achieved, it is of prime importance that the gap between production and demand should not be opened further; whereas, to that end, the guide prices for the 1993/94 wine year should be set at the same levels as the previous year; Type of wine Guide price R I ECU 3,21/% vol/hl R II ECU 3,21/% vol/hl R III ECU 52,14/hl A I ECU 3,21/% vol/hl A II ECU 69,48/hl A III ECU 79,35/hl Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 1 September 1993 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 14 June 1993 . For the Council The President B. WESTH ( 1 ) OJ No L 84, 27. 3 . 1987, p. 1 . Regulation as last amended by Regulation (EEC) No 1566/93 (see page 39 of this Official Journal ). ( 2 ) OJ No C 80, 20 . 3 . 1993 , p. 50. ( 3 ) OJ No C 150, 31 . 5 . 1993 . (4 ) OJ No C 129, 10. 5 . 1 993 , p. 25.